Order entered January 24, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00687-CR

                    CHRISTOPHER MICHAEL DUCHARME, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 199th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 199-80054-2018

                                              ORDER
        On December 21, 2018, we granted appellant’s second request for an extension of time

but cautioned that the failure to file a brief by January 23, 2019 might result in the appeal being

abated for a hearing under rule 38.8. See TEX. R. APP. P. 38.8(b)(3). Appellant has not filed a

brief but did file a third motion for extension of time to file his brief.

        We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.       In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute these appeals or whether

appellant has abandoned the appeals. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain

appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per
curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,

Presiding Judge, 199th Judicial District Court; Lara Bracamonte; and to the Collin County

District Attorney.

         These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    LANA MYERS
                                                          JUSTICE